Interim Decision #1256

MATTER

or Busrnzos-Burz

In EXCLUSION Proceedings
A-13040423
Dooided by Board October 26, 1962
Where the rentention provisions of section 301(b) of the Immigration and Nationality Act can be met by an interpretation of section 16, Act of September 11,
1957, which permits the periods of permissible absence to be included in the
computation of the required period of physical presence, as well as by an
interpretation which requires the periods of absence to be compensated for by
additional periods of physical presence, it is unnecessary to adopt one or the
other of such interpretations in deciding the case. of. 2fatter of Tioatfllos.Ruis, Interim Decision *1243.

The Board of Immigration Appeals on August 7,1962, entered an
order directing the reopening of this case for the introduction of additional evidence on the issue of whether the applicant's physical presenoe in the United States has been sufficient for the retention of his
United States citizenship acquired at birth (section 301(b) of the Immigration and Nationality Act, as amended by section 16 of Public law
85-316; 8 U.S.C. 1401(b) and 1401b). The order also directed that
the case be certified to the Board for final decision pursuant to 8 CFR
3.1(c). The case is again before us following a reopened hearing
accorded the applicant on September 5,1962.
The applicant, a married male, 24 years of age, was born in Mexico
on Jan. 2,1938, of lawfully married parents, one of whom was a citizen
of the United States, the other an alien. He applied for entry as a
United States citizen at the port of El Paso, Texas on February 4,
1962. He was excluded as an alien not in possession of an immigration
visa (section 212(a) (20), Immigration and Nationality Act, 8 U.S.C.
1182(a) (20) ). The special inquiry officer concluded that the applicant had lost his United States citizenship by failing to establish a residence in the United States prior to his 23rd birthday and therefore
required documentation to enter as an alien.
Our decision of August 7,1962, rejected the special inquiry officer's
interpretation of section 301 (b) , as amended, to wit: that in order for
124

Interim Decision #1256
the foreign-born child to retain citizenship acquired at birth he must
enter the United States for permanent residence before attaining the
age of 23 years, and shall thereafter be physically present in the United
States for at least 5 years following any such entry prior to the age 23
and after age 14. We also rejected the special inquiry officer's interpretation that section 16 of Public Law 85 316 (supra) avails the
applicant nothing because as a condition precedent to computing allowable absences from the United States the foreign-born citizen child
must "take up residence in the United States" prior to his 23rd
birthday.
The Board's decision of August?, 1962, is based on our conclusion
that it was the intent of Congress to eliminate the residential requirements for retention of citizenship formerly embodied in section 201(g)
of the Immigration and Nationality Act of 1940 when they enacted
section 301(b) of the Immigration and Nationality Act (supra). We
-

reasoned that it would distort the retention provisions of the present

Act if we were to equate such phrases as "must reside in the United
States" and "has not taken up residence in the United States" the language used in the retention provisions of former section 201(g), with
the phrases "he shall come to the United States" and "be continuously
physically present in the United States" the language now found in
the retention provisioni of section 301(b) of the Immigration and
Nationality Act.
Section 301(b) of the Immigration and Nationality Act provides
in substance that a child born abroad to parents, one of whom is an
alien, retains his United States citizenship provided he comes to the
United States prior to attaining the age of 23 years and immediately
following any such coming he is physically present in the United States
for a continuous period of at least 5 years, which physical presence
must follow the attainment of 14 years and precede the age of 28
years. The amendment to section 301(b) permits absences from the
United States of less than 12 months in the aggregate during the period for which continuous physical presence is required. A limited
interpretation could construe that portion of the amendment which
reads "during the period for which continuous physical presence in
the United States is required" to mean that the foreign-born citizen
must have a continuity of actual physical presence in the United States
totaling 5 years prior to attaining the age of 28 years and this 5-year
period must not be interrupted by total absences which aggregate 12
months or more (8 U.S.C. 1401b).
The aggregate of the applicant's absences from the United States
between his 23rd birthday (January 2, 1961) and February 4, 1962,
the date he applied for admission, totals 178y2 days (see appendix A,
Board's decision, August 7, 1962). Under the limited interpretation
125

Interim Decision. #1256
of the statute and the amendment, the applicant must have a continuity
of actual physical presence in the United States immediately preceding
January 2, 1961 (23rd birthday) which will compensate for the 1781%
days of absences noted above. Furthermore, after compensating for
1781,E days of absences, the applicant, in order to establish actual
presence in the United States for a continuous 5 year period which is
not interrupted by total absences which aggregate 12 months or more,
must establish that his absences have not exceeded 1853/2 days during
any 5-year period running from a date certain prior to his 23rd
birthday and ending on a date prior to his 28th birthday (January 2,
1966).
Appendix I attached to the special inquiry officer's opinion of September 20, 1962, is a computation of the applicant's physical presence
in Mexico between April 1, 1959 and December 31, 1960. The computation shows that for the period September 16, 1959, through December 31, 1960, the applicant was physically present in Mexico for
a total of 163%2 days which is less than 1851/2 days of allowable
absences for this period.
The applicant sought to enter the United States as a citizen on February 4, 1962. Between September 16, 1959, and 12:00 midnight on
February 3, 1962, there is a span of 872 days or 2 years 4 months and 18
days. During this period the applicant has been absent from the
United States for a total of 3421/12 days. Accordingly, if the applicant had been admitted as a citizen on February 4, 1962, it would have
been mathematically possible for him to acquire a continuity of actual
physical presence in the United States totaling 5 years prior to his
28th birthday because during the period September 16, 1959 through
February 3, 1962, the total of his absences amount to some 221 1/12 days
less than one year (see Appendix I attached to the special inquiry
officer's opinion).
Using September 16, 1959, as the beginning of the continuous 5-year
period, the applicant has been physically present in the United States
for a total of 1 year 5 months and 12 days as of February 4, 1962, the
date he sought to enter. Accordingly, between September 16, 1959, and
a date certain in September of 1965 the applicant can acquire a
continuity of actual and potential physical presence in. the United
States totaling 5 years prior to attaining the age of 28 years and
during fbie period the applicant may be absent from the United States
for not more than 221 days_ Since the evidence now of record meets
the test of continuous actual physical presence according to a limited
interpretation of the statute as amended, we will affirm that portion of
the special inquiry officer's decision which applies this test and the
order admitting the applicant as a citizen of the United States.
-

126

Interim Decision. #1256
Our decision of August 7,1962, is based upon the premise that any
foreign-born who acquired United States citizenship at birth pursuant to the provisions of section 301(a) (7) of the Immigration and
Nationality Act (8 U.S.C. 1401 (a) (7) ) could retain the citizenship so
acquired by coming to the United States prior to attaining the age
of 23 years and following any such coming by being actually physically
present in the United States for periods of time which have a continuity of 5 full years between his 14th and 28th birthdays. The permissible absences allowed by section 16 of Public Law 85-316 (supra)
were not included in the computation of the required continuous 5year period as "constructive presence."
The special inquiry officer is of the opinion that it was the intent
of Congress to adopt the "constructive presence" theory when they
enacted section 16 of Public Law 85-316. Section 16 reads in pertinent part "absences from the United States of less than 12 months in
the aggregate, dwring the period for which, continuous physical presence in the United States is required, shall not be considered to break

the continuity of such physical presence" (emphasis supplied). The
special inquiry officer maintains that the term "period" as used in the
emphasized portion of section 16 (supra) refers to the period of 5 years
of physical presence, rather than to the period between the ages of 14
and 28 years during which the 5 years of physical presence must occur.
Under the special inquiry officer's theory any absences of less than 12
months within a, continuous 5-year period would count as "constructive
presence."
The applicant herein is admissible M the United States as a citizen
under the limited interpretation of the "actual physical presence"
requirements set forth in section 301(b) as amended by section 16 of
Public Law 85-316 (supra). He is also admissible as a. citizen under
the "constructive physical presence" theory advocated by the special
inquiry officer. Since a clear cut issue with regard to the "continuity
of physical presence" theory vis a vis the "constructive physical
presence" theory is not before us in this case we see no need to adopt
either theory at this time. An appropriate order will be entered.
ORDER : It is directed that the order entered by the special inquiry officer on September 20,1962 admitting the applicant as a citizen
of the United States be and the same is hereby affirmed.

127

